Citation Nr: 1037824	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, a 
personality disorder, and organic brain syndrome. 

2. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a back 
disorder.

3. Entitlement to service connection for a seizure disorder, 
claimed as due to a head injury.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2008, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In his March 2005 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, sitting 
at the RO.  A hearing was scheduled for November 2005 and, when 
the Veteran failed to attend, again for July 2006.  The Veteran 
also did not attend to the July 2006 hearing.  No further 
communication has been received from the Veteran with regard to a 
hearing.  Thus, the Board considers his request for a hearing to 
be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).

The Board notes that the February 2003 rating decision appears to 
have readjudicated the Veteran's claim to reopen the previously 
denied claim for service connection for an acquired psychiatric 
disorder on the basis that to do so was required by the enactment 
of the VCAA.  In that decision, the RO did not discuss whether 
new and material evidence had been presented, and only addresses 
the claim on the merits.  However, in the February 2005 statement 
of the case, the RO declined to reopen the claim.  As reflected 
below, the claim was properly adjudicated as a claim to reopen 
and not an original service connection claim.  Nevertheless, 
regardless of the actions by the RO, before the Board may address 
the merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new and 
material evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 


FINDINGS OF FACT

1. In final rating decisions issued in October 1999 and May 2000, 
the RO denied claims to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and back 
disorder, respectively.

2. Evidence added to the record since the prior final denials in 
October 1999 and May 2000 is both cumulative and redundant of the 
evidence of record at that time and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The October 1999 rating decision is final; new and material 
evidence has not been received to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, a personality disorder, and 
organic brain syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2. The May 2000 rating decision is final; new and material 
evidence has not been received to reopen the claim of entitlement 
to service connection for a back disorder, and organic brain 
syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
September 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the 
September 2008 remand was to achieve further development of the 
claim, namely to send the Veteran corrective VCAA notice, to 
obtain records from the Social Security Administration (SSA), and 
to schedule the Veteran for a VA examination for his claimed 
seizure disorder.  A review of the post remand record shows that 
complete VCAA notice was sent.  In October 2008, records from SSA 
were added to the file, and the VA examination was performed in 
August 2009.  As reflected by the discussion in the REMAND, the 
Board has deemed the VA examination report inadequate, but this 
determination does not alter the fact that the RO/AMC 
substantially complied with the Board's orders in the September 
2008 remand.  Further, that examination report has no bearing on 
the new and material claims decided below.  Therefore, the Board 
finds that it may now proceed with adjudication of the claims to 
reopen.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009). 

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in October 2002, prior to the initial unfavorable AOJ 
decision issued in February 2003.  An additional letter was sent 
in October 2008.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  However, only the October 2008 letter advised 
the Veteran of the definition of new and material evidence and 
that the reason for his initial denials of service connection for 
an acquired psychiatric disorder and a back disorder was the lack 
of evidence of in-service incurrence or aggravation, as required 
by Kent.

The Board acknowledges the defective timing of the October 2008 
letter, but finds that no prejudice to the Veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  In this regard, the 
Board observes that a statement of the case (SOC) or supplemental 
SOC (SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, any timing problem 
resulting from any deficiency in notice content or the lack of 
notice prior to an initial adjudication is "cured" when a VCAA-
compliant notice is provided prior to a readjudication.  See id., 
citing Mayfield, 444 F.3d at 1328.  In the present case, the 
Board observes that the Veteran was provided with an SSOC in 
January 2010, thereby rectifying any timing deficiency with 
regard to the required notice under Kent. 

With regard to the notice requirements under Dingess/Hartman, the 
October 2008 letter also provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but determines that the no 
prejudice to veteran has resulted.  See Bernard at 394.  As the 
Board herein concludes that the preponderance of the evidence is 
against the Veteran's new and material claims, all questions as 
to the assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  The Veteran's service treatment 
records, VA medical records, private medical records, and SSA 
records were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for an 
equitable disposition of the claims. 

With regard to the duty to provide a VA examination if necessary, 
such duty does not extend to claims to reopen until after new and 
material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims. 

III. New and Material Evidence

In a decision dated in October 1999, the RO denied service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia on the basis that no new and material 
evidence had been submitted to reopen the claim.  In a May 2000 
rating decision, the RO denied the claim of entitlement to 
service connection for a back disorder also on the basis that no 
new and material evidence had been received.  No timely appeal 
was received.  Thus, the October 1999 and May 2000 decisions are 
final.  38 U.S.C.A § 7105(c) (West 1991) [( 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999)  [§§ 3.104, 20.302, 20.1103 
(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The definition of new and material evidence was revised, 
effective August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001).  The Veteran filed his claim to reopen the claim for 
service connection for an acquired psychiatric disorder prior to 
this date; however, with enactment of the VCAA, the claim was 
readjudicated as it on the basis that the new law invalidated the 
prior decision.  The Veteran filed his claim to reopen the 
previously denied back disorder claim in October 2002.  In view 
of these facts, the Board concludes that the revised definition 
of new and material evidence applies:
 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
 
38 C.F.R. § 3.156(a).
For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The basis of the prior denials with respect to both the acquired 
psychiatric disorder claim and back disorder claim was that the 
evidence did not demonstrate that the disorder was incurred in or 
aggravated by service.  Since these decisions, additional 
treatment records have been received, as well as records from 
SSA, and a statement from Dr. AH dated in October 2000.  A March 
2000 letter from Dr. AH was relevant only to the back disorder 
claim, and was of record as of the May 2000 decision; therefore, 
it is not for consideration. 

With regard to the relevant evidence, the Board determines that 
this evidence is neither new nor material.  Specifically, the 
treatment evidence merely serves to reiterate the fact that the 
Veteran has current diagnoses of an acquired psychiatric disorder 
and a back disorder.  Further, the October 2000 statement by Dr. 
AH only discusses the Veteran's contentions as supplied to the 
physician, rather than offers an independent opinion as to 
etiology.  Accordingly, the statement does not provide any new 
information.  

The Board acknowledges the statements of the Veteran with respect 
to his claimed etiology of his acquired psychiatric disorder and 
back disorder, but these statements are not competent evidence 
establishing in-service incurrence of these disorders.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, lay assertions of medical 
causation cannot suffice as new and material evidence to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, there 
remains no competent evidence associating the Veteran's claimed 
acquired psychiatric disorder and back disorder and his military 
service.

Therefore, the Board must conclude that the evidence added to the 
record since the October 1999 and May 2000 denials is neither new 
nor material in that it is both cumulative and redundant of the 
evidence of record at those times and does not raise a reasonable 
possibility of substantiating the Veteran's claims.  As such, the 
Board finds that the requirements to reopen the claims of 
entitlement to service connection for an acquired psychiatric 
disorder and back disorder have not been met.  Therefore, these 
claims are denied.


ORDER

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia, a personality disorder, and organic brain 
syndrome, is denied.

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
a back disorder is denied.


REMAND

With regard to the service connection claim for a seizure 
disorder, the Board finds that a remand is unavoidable.  
Specifically, the Board's review of the August 2009 VA 
examination report with November 2009 addendum reveals that the 
report is inadequate.  Specifically, the examiner states that he 
saw references by several individuals to a head injury in the 
military when the Veteran fell from a truck, but that he could 
not find any military medical records in the claims file to 
support that claim.  The service treatment records clearly show 
that, in October 1969, the Veteran was treated for loss of 
consciousness after head trauma, diagnosed as mild head injury.  
Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
evident from the above, the August 2009 VA examination report and 
opinion are not adequate because the examiner did not have 
knowledge of all facts in the record.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the existence and etiology of 
his claimed seizure disorder.  The claims 
file should be made available for review, 
and the examination of report reflect that 
such review occurred.  Upon physical 
examination and their review of the 
record, the examiner should address the 
following question: 

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's claimed seizure 
disorder is a result of his active duty 
military service, to include his in-
service head injury? 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
January 2010 SSOC.  If the claim remains 
denied, the Veteran and his representative 
should then be issued another SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


